UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4529


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ALI ASAD CHANDIA, a/k/a Abu Qatada,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:05-cr-00401-CMH-1)


Argued:   December 2, 2009               Decided:   September 14, 2010


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


ARGUED:   Marvin   David  Miller,    Alexandria,  Virginia,  for
Appellant. John T. Gibbs, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.    ON BRIEF: Heather Golias, LAW
OFFICES   OF  MARVIN   D.  MILLER,    Alexandria, Virginia,  for
Appellant. Chuck Rosenberg, United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ali    Asad    Chandia    was      convicted      of    three     counts   of

providing        material     support    to       terrorists         and    a   terrorist

organization.           We    previously         affirmed    his      convictions        but

remanded for resentencing.              United States v. Chandia, 514 F.3d

365 (4th Cir. 2008).            We instructed the district court on remand

to     resolve      Chandia’s    objections        to     his    presentence       report

(“PSR”)      that    were    relevant   to       the   sentencing      enhancement       he

received under U.S.S.G. § 3A1.4 for committing a “federal crime

of terrorism.”          Id. at 376.        That enhancement applies only if

the government proves that Chandia’s conviction is a “felony

that involved, or was intended to promote, a federal crime of

terrorism.”         U.S.S.G. § 3A1.4(a).

              Although it may seem at first blush that a terrorism-

related conviction like Chandia’s is naturally a “federal crime

of terrorism,” Congress chose a more narrow, motivation-based

definition.         A “federal crime of terrorism” is a violation of

one of many statutorily enumerated offenses and is “calculated

to influence or affect the conduct of government by intimidation

or coercion, or to retaliate against government conduct.”                                 18

U.S.C. § 2332b(g)(5).            The “calculated to influence or affect”

element of the definition imposes a specific intent requirement

that     a    sentencing        court   must       find      before        applying      the



                                             2
enhancement.         Chandia,      514      F.3d         at    376;    United    States     v.

Stewart, 590 F.3d 93, 137-39 (2d Cir. 2009).

            At    resentencing        the     district          court    again    concluded

that Chandia deserved the terrorism enhancement, but the court

also again did so without resolving relevant factual disputes in

the PSR and without explaining how the facts it did find related

to    Chandia’s     motive   for      providing           material      support     to     the

terrorist   organization         Lashkar-e-Taiba               (“LET”).         Because   the

court did not follow our instructions at resentencing, we again

vacate Chandia’s sentence and remand for further factfinding on

whether Chandia had the intent required for the enhancement.



                                              I.

                                              A.

            In     June   2006    a    jury         in    the    Eastern    District        of

Virginia convicted Chandia of three counts of terrorism-related

crimes:      (1)      conspiracy         to        provide       material       support    to

terrorists, in violation of 18 U.S.C. § 371 and § 2339A; (2)

conspiracy to provide material support to a designated foreign

terrorist organization, in violation of 18 U.S.C. § 2339B; and

(3)    provision    of    material       support          to    a     designated    foreign

terrorist organization, in violation of 18 U.S.C. § 2339B.                                J.A.

582.



                                              3
              Chandia’s conviction stemmed from an investigation of

a terrorist support network in the Washington, D.C., suburbs.

Chandia, 514 F.3d at 369.                Many of the individuals investigated,

including     Chandia,       were    members       of    the    Dar       al-Arqam      Islamic

Center in Falls Church, Virginia.                   Id.        Ali Timimi, a lecturer

at the center, advocated violent jihad against perceived enemies

of Islam.      Id.     In May 2003 the FBI executed warrants to search

six residences, including Chandia’s, on the basis that several

members of the center regularly played paintball to prepare for

violent jihad.          Id.     The FBI also believed that some of the

individuals      targeted,          including       Chandia,             had    traveled     to

Pakistan to attend military training camps run by LET.                                Id.   The

United     States      had    designated         LET      as    a        foreign      terrorist

organization in December 2001.               Id.

              In June 2003 all of the individuals targeted in the

searches,      except    for       Chandia,      were      indicted            for    different

offenses      arising    from      the    paintball       activity.             Id.    at   370.

Chandia did not participate in paintball.                               J.A. 596.        He was

indicted      separately      in    September       2005       on       four   counts:      one

substantive      and    one     conspiracy         count       of       providing      material

support to terrorists, and one substantive and one conspiracy

count    of   providing       material      support        to       a    foreign      terrorist

organization.           Id.         The     jury        acquitted         Chandia      of   the



                                             4
substantive count of providing material support to terrorists

and convicted him on the remaining three counts.                    Id.

            Before Chandia’s first sentencing hearing, the United

States Probation Office prepared a PSR.                     J.A. 581.         The PSR

recommended     the      “federal     crime       of     terrorism”         sentencing

enhancement under U.S.S.G. § 3A1.4(a).                   J.A. 613.        Without the

enhancement, the Guidelines provided a base level of 63 to 78

months.       Chandia,    514     F.3d    at     370.       Application       of    the

enhancement would have increased Chandia’s Guidelines range to

360 months to life.        Id.     Chandia’s material support convictions

satisfied     the   first      element        required     for     the    enhancement

(conviction of an enumerated felony).                  Id. at 376.        But the PSR

said nothing about the second element -- specific intent.                             It

simply    concluded     that     Chandia’s      material       support    convictions

“meet the requirements” for the terrorism enhancement, without

any discussion of Chandia’s motive.              J.A. 613.

            In describing the offense conduct, the PSR said that

some time     between    September       11,    2001,    and     November    2,    2001,

Chandia quit his job and left the United States for a family

emergency.     J.A. 604.          The PSR further asserted that Chandia

arrived in Lahore, Pakistan, in November 2001, visited a LET

office, and inquired about the training that occurred at the LET

military camp and what type of clothing was necessary.                             J.A.

605.     However, the PSR did not assert that Chandia actually went

                                          5
to a LET training camp while he was in Pakistan.                                   Chandia, 514

F.3d at 370.

             The PSR also said that between February 2002 and April

2003, Chandia provided assistance to Mohammed Ajmal Khan, a LET

leader.      J.A. 605-07.           In particular, Chandia served as Khan’s

contact and transported him when Khan arrived in Washington,

D.C. from Birmingham, England in February 2002.                                    J.A. 605-06.

Chandia took       Khan      to    the    residence          of    Khwaja     Mahmood       Hasan,

where Khan allegedly indicated in Chandia’s presence that he was

in the U.S. on LET business.                    J.A. 606.          The PSR indicates that

Khan     sent    emails      during        his        February         2002   visit        to    two

technology       companies        for     the    purpose          of    ordering     the        anti-

ballistic        material         Kevlar        and      remote-controlled                aircraft

equipment.       J.A. 605-07.           The PSR notes that fragments of one of

these     emails     from     Khan       were        recovered         from   a    computer       at

Chandia’s residence.              J.A. 612.           The government contended that

Chandia gave Khan access to Chandia’s computer during Khan’s

visit.       Chandia,       514    F.3d    at    370.         The      PSR    also       said    that

Chandia      delivered        twenty-one             boxes        of    paintballs          to    an

international shipping company for delivery to Lahore, Pakistan

in   March      2003.   J.A.       610.         Chandia       allegedly           paid    for    the

shipment costs.         J.A. 610-11.

             Prior      to    his       first        sentencing,         Chandia         submitted

detailed     objections        to    the    PSR.          J.A.         350-62.       Among       his

                                                 6
objections     was    that    the       PSR    gave    no     explanation           of    why    the

terrorism     enhancement          applied          other    than        stating         that     his

convictions        “meet     the    definition”             of     a     federal         crime    of

terrorism,        thus     suggesting          that         the        enhancement         applies

automatically to a material support conviction.                                J.A. 362, 613.

Chandia admitted that he was in Pakistan from November 2001 to

February 2002 but claimed that he was there to care for his ill

father and to prepare for his brother’s wedding.                                 Chandia, 514

F.3d at 370.        Although Chandia knew of LET’s terrorist purposes,

he maintained that LET also engaged in non-terrorist activity

such   as   the    operation       of    schools       and        hospitals.          J.A.       356.

Chandia     also     admitted       to    transporting             Khan,      but    he     denied

knowing that Khan was in the United States on LET business.

J.A. 360.      Chandia argued that the computer that Khan used to

order equipment did not belong to Chandia personally but rather

was    in   Chandia’s      residence          and    was    used        by    multiple      family

members.     J.A. 361.        Chandia admitted that he helped Khan ship

approximately        50,000        paintballs          to         Pakistan,         but     denied

purchasing or “clearing” the shipment.                       Appellant’s Br. 10.

             At Chandia’s first sentencing hearing in August 2006,

the government sought application of the § 3A1.4(a) terrorism

enhancement.       The district court did not explicitly say that the

terrorism     enhancement          applied.           Chandia,          514    F.3d       at     371.

However, on Chandia’s first appeal, we concluded that the court

                                               7
implicitly applied the enhancement when it determined that the

Guidelines range was properly calculated at 360 months to life.

Id.     The court sentenced Chandia to 180 months’ imprisonment,

the statutory maximum for a single material support conviction.

Id.     The court did not resolve the factual disputes in Chandia’s

objections to the PSR.         Id.

              In January 2008 we affirmed Chandia’s convictions but

vacated his sentence and remanded for resentencing because (1)

the    PSR    provided   no     explanation          as    to    why   the   terrorism

enhancement applied and (2) the district court did not resolve

the factual disputes arising from Chandia’s PSR, as required by

Federal Rule of Criminal Procedure 32(i)(3)(B).                        In particular,

the court did not make any factual findings regarding whether

Chandia      committed   the    offense       with    intent      to   “influence       or

affect the conduct of government by intimidation or coercion, or

to retaliate against government conduct.”                       Chandia, 514 F.3d at

376.      Most    importantly,    we   rejected           the   contention   that   the

§ 3A1.4(a)       terrorism    enhancement      “automatically          applies     to   a

material support conviction.”             Id.         We emphasized that unlike

cases in which the underlying conviction involves violence, the

facts of Chandia’s conviction (including his assistance to Khan

by shipping paintballs to Pakistan) did not alone “give rise to

an     automatic    inference     of   the      required         intent.”    Id.        We

instructed       the   district      court      to        reconsider    whether     the

                                          8
enhancement         applied          by    determining         whether            Chandia      had     the

requisite         intent.            Id.        In    making       this        determination,           we

instructed the court to “resolve any factual disputes that it

deems      relevant          to   the     application         of       the   enhancement”            under

Federal Rule of Criminal Procedure 32(i)(3)(B).                                          Id.     If the

court remained convinced that the enhancement applied, we asked

the court to “identify the evidence in the record that supports

its determination.”                 Id.

                                                     B.

                 On remand Chandia’s PSR remained unchanged and Chandia

did    not       file    a    new    set     of   objections.                J.A.       581.     At    the

resentencing            hearing       in     April        2008,    Chandia’s             counsel      did,

however,         remind       the    district         court       of    his       previously         filed

objections and went on to argue why the enhancement should not

apply.            J.A.       547-57,       566-72.           The        court       concluded         that

regardless         of    whether          the   government         had       to    prove       Chandia’s

specific intent by a preponderance or by clear and convincing

evidence, the enhancement applied. 1                        J.A. 573.             The     court relied

upon       the    following          facts      in    deciding          that       the     enhancement




       1
       As in our first decision in this case, we leave open the
question of whether the government’s burden of proof for the
intent requirement under § 3A1.4 is a preponderance or clear and
convincing. Chandia, 514 F.3d at 376 n.4.



                                                     9
applied:        Chandia   watched    videos 2      of    LET;   he    spent    time    in

Pakistan and visited LET offices in Pakistan; he met with Khan,

a “known leader of the LET”; he picked Khan up from the airport

and his phone number served as Khan’s contact; his computer was

used to order Kevlar supplies from Canada; he took Khan to the

airport to “make arrangements to buy other goods and military

equipment”; and he helped ship paintballs to Pakistan.                               J.A.

573.       In sum, the court found that Chandia “knew the purpose of

the    LET     organization,    clearly       he    knew      it,”    and     thus    the

terrorism enhancement applied.           Id.

               The court did not address Chandia’s PSR objections in

its oral disposition.          In its accompanying Statement of Reasons

the    court    indicated   that    it   adopted        the   PSR    without    change.

J.A. 642.       Although the court applied the terrorism enhancement,

it again sentenced Chandia to 180 months’ imprisonment because

the three counts of conviction were “part and parcel of conduct

that was charged in all three offenses.”                 J.A. 574.




       2
        Although the district court used the word “videos,” it
appears that the court was referencing LET websites that Chandia
allegedly visited.    J.A. 294.   Defense witness Husnain Awan
testified that he and Chandia looked at websites containing
information about LET’s military operations in Pakistan.    J.A.
293-94.



                                         10
                                             II.

              “If the district court makes adequate findings as to a

controverted [sentencing] matter, this court must affirm those

findings unless they are clearly erroneous.”                         United States v.

Morgan, 942 F.2d 243, 245 (4th Cir. 1991).                    However, the “review

process    cannot       take    place      without    the    district      court   first

resolving     all   the    disputed        matters    upon    which      it    relies    at

sentencing.”        Id.        In this case, the district court did not

follow our instruction to resolve factual disputes governing the

terrorism     enhancement        it   imposed.        Nor    did   it    “identify      the

evidence    in    the     record      that    support[ed]      its      determination.”

Chandia, 514 F.3d at 376.

              Federal      Rule       of     Criminal       Procedure         32(i)(3)(B)

requires a sentencing court “ -- for any disputed portion of the

presentence report or other controverted matter –- [to] rule on

the dispute or determine that a ruling is unnecessary either

because the matter will not affect sentencing, or because the

court will not consider the matter in sentencing.”                            A district

court   may      satisfy       Rule   32(i)(3)       by   “simply       adopt[ing]      the

findings contained in a PSR, provided that [the court] makes

clear ‘which disputed issues were resolved by its adoption.’”

Bolden, 325 F.3d at 497 (quoting Walker, 29 F.3d at 911).                               The

court may adopt “the PSR’s findings in toto” if “the context of

the ruling makes clear that the district court intended [by the

                                             11
adoption] to rule on each of the alleged factual inaccuracies.”

Walker,    29       F.3d    at    911    (holding         that    the    district      court’s

statement from the bench that it overruled the objections filed

by the defendant, taken together with the court’s Statement of

Reasons form, satisfied Rule 32 because it demonstrated that the

court    was     “adopting        each    of        the   PSR’s    findings”)         (emphasis

added) (internal quotations omitted); see also United States v.

Sykes,     357       F.3d    672,       674    (7th       Cir.     2004)       (holding    that

sentencing       court      may    satisfy      Rule      32(i)(3)       by    “adopting       the

proposed findings in the [PSR], even as to contested facts, so

long as the PSR indicates a sufficiently clear basis for the

sentence”).          Compare United States v. West, 550 F.3d 952, 974

(10th Cir. 2008) (holding that simply adopting the PSR “without

change” does not satisfy Rule 32); United States v. White, 492

F.3d 380, 415 (6th Cir. 2007) (holding that once a defendant

“calls the [disputed] matter to the court’s attention, the court

may not merely summarily adopt the factual findings in the [PSR]

or   simply         declare       that        the     facts       are    supported        by     a

preponderance          of    the     evidence”)           (internal           quotations       and

citations omitted).

               In    this    case,      after        we   vacated       Chandia’s     original

sentence       and     remanded         for    resentencing,            the     PSR   remained

unchanged.          Therefore, the district court was left with a PSR

that, as before, “stated that the terrorism enhancement applied

                                                12
but gave no explanation for the conclusion.”                      Chandia, 514 F.3d

at 376.     The PSR “did not contain any factual assertions . . .

related to the intent element” of the terrorism enhancement.

Id.       The    PSR’s    silence     on    intent    triggered     the   sentencing

court’s factfinding duty under Rule 32(i)(3).                      At resentencing

the court did not fulfill this duty when it simply adopted the

PSR without change in its Statement of Reasons.                      This step did

not satisfy our instruction (1) to “resolve any factual disputes

that it deems relevant to application of the enhancement” and

(2) if Chandia is found to “ha[ve] the requisite intent, [to]

identify        the   evidence   in        the    record   that    supports   [that]

determination.”          Id.   Because it did not follow our instruction,

the district court did not properly apply the enhancement. 3


      3
       We reject the government’s suggestion that before his
resentencing, Chandia should have requested a new PSR or should
have stated more particularly why the PSR failed to support the
terrorism enhancement.    Chandia’s counsel did not focus on the
PSR during argument at resentencing but, as the hearing began,
counsel reminded the court of Chandia’s previously filed
objections to the unchanged PSR.       J.A. 547.     In Walker we
addressed   whether   the   defendant   objected   to   the   PSR’s
recommendation that he be denied an adjustment for acceptance of
responsibility in a manner sufficient to trigger the sentencing
court’s factfinding duty under Rule 32.      29 F.3d at 911.     We
noted that Walker filed several written, specific objections,
even though at argument his counsel did not explicitly challenge
the PSR’s recommendation regarding acceptance of responsibility.
Id. at 912.     We held that it was Walker’s prior “specific
objections to the factual findings underlying the PSR’s
recommendation”    that    triggered   the    sentencing    court’s
factfinding duties under Rule 32, not counsel’s arguments at
resentencing.    Id.    Here, our specific remand instructions
(Continued)
                                             13
             The district court’s oral remarks at resentencing on

April 25, 2008, do not provide a sufficient basis for us to hold

that a week later, when the court adopted Chandia’s PSR in toto

“without     change,”   the   court    intended       “to    rule   on     each    of

[Chandia’s] alleged factual inaccuracies.”                  Walker, 29 F.3d at

911.   The district court did not mention the substance of the

PSR in its remarks at resentencing; after a week passed, on May

2,   2008,   the   court   simply     adopted   the    PSR    in    toto    in    its

Statement of Reasons form attached to the judgment.                      J.A. 648.

We cannot call this a Rule 32(i)(3) determination, given the

PSR’s lack of discussion on the terrorism enhancement.                     Although

the district court may adopt the PSR’s findings, it must “make

clear on the record that it has made an independent finding and

that its finding coincides with the recommended finding in the

presentence report.”       Morgan, 942 F.2d at 245 (emphasis added).

This means that the court must indicate that it has considered

Chandia’s objections to the PSR and rejected them, or that a

given objection will not affect sentencing.                 The court must then

explain how its resolution of Chandia’s objections affects its

conclusion on whether Chandia provided material support with the



coupled with defense counsel’s reference to Chandia’s previously
filed   objections  put   the  district  court   on  notice   at
resentencing that it had to resolve those objections in a way
that complied with Rule 32(i)(3).



                                       14
intent to retaliate against government conduct, or to influence

the government’s conduct by intimidation or coercion.

               For example, Chandia objected to paragraph 100 of the

PSR, which asserted that in February 2002 Chandia transported

Mohammed Khan to Khwaja Hasan’s residence and that Khan told

Hasan in Chandia’s presence that he was in the United States on

LET business.         J.A. 606.    Chandia maintained that Hasan did not

testify that Khan stated that he was in the United States on LET

business.         J.A.    360.     The   probation    officer    reported     the

government’s          response:    the   trial    transcript,      which      was

unavailable when the PSR was prepared, would be necessary to

resolve    the    controversy.       J.A.      639.      The   transcript,    now

available, reveals that Hasan testified as follows: he knew Khan

was associated with LET, and he assumed Khan was in the United

States on LET business.            J.A. 246, 248.     Hasan did not testify

that Khan said in Chandia’s presence that Khan was in the United

States    on    LET    business.     Hasan    conceded    that   Khan   did   not

indicate to Hasan his purpose for being in the United States,

nor did Hasan speculate on Khan’s purpose in Chandia’s presence.

J.A. 275.        Although the district court characterized Khan as a

known LET leader, whether Khan was a known LET leader to Chandia

may bear on whether Chandia provided material support with the

intent to retaliate against government conduct, or to affect the

government’s conduct by intimidation or coercion.                  We are not

                                         15
foreclosing the possibility that Chandia knew Khan was a LET

leader when he assisted him, but the district court must resolve

the    dispute   and     indicate       how      the       resolution      affects    its

determination regarding Chandia’s motive for providing support.

            Chandia also objected to the PSR’s description of LET

as an organization whose “primary” focus is “conducting violent

jihad against the Government of India.”                          J.A. 593.        Chandia

contended that LET is a popular organization in Pakistan that

operates schools and hospitals and provides vocational training.

Which of LET’s purposes Chandia intended to serve by providing

material support is relevant to the terrorism issue.                          J.A. 356.

At    resentencing     the     district     court       underscored        that   Chandia

“clearly knew” of LET’s purpose and “was clearly involved in

assisting it.”        J.A. 573.        Indeed, Chandia’s knowledge of LET’s

terrorism-related purpose was necessary to his conviction for

providing      material           support     to       a       designated     terrorist

organization     under       18    U.S.C.    §   2339B.          A   conviction      under

§ 2339B     requires     the       government      to      prove     the    defendant’s

“knowledge     that    the        organization     is      a    designated    terrorist

organization, that the organization has engaged or engages in




                                            16
terrorist         activity,       or    that     the   organization        has    engaged      or

engages in terrorism.”                 18 U.S.C. 2339B(a)(1). 4

              Chandia’s       knowledge          of    LET’s     terrorist      purposes      was

thus part of his conviction, but it does not alone show that he

had    the    intent    required         for     the    terrorism      enhancement.            The

government         failed    to    prove        that   he   attended       a    LET    military

training camp while in Pakistan.                         Chandia, 514 F.3d at 370.

Chandia objected to the PSR’s allegation that he discussed with

Kwon the training and gear requirements at the LET camp.                                     J.A.

360,       605.       Kwon    testified,          however,        that    this    discussion

occurred.         J.A. 122-23.           The district court should resolve this

factual       dispute       and    explain        whether        the     resolution         leaves

motives attributable to Chandia under the terrorism enhancement.

              We     have    provided          guidance     on    what     sort       of   intent

justifies that enhancement for a material support crime.                                      See

United       States     v.    Hammoud,           381     F.3d     316,     356    (4th        Cir.

2004)(upholding             district           court’s      application          of        § 3A1.4

terrorism         enhancement          where    defendant       had    “close     connections

with Hizballah officials” and his own testimony indicated that

       4
       The Supreme Court recently upheld the constitutionality of
§ 2339B against a First Amendment challenge.           Holder v.
Humanitarian Law Project, 130 S. Ct. 2705 (2010).       The Court
rested its holding in part on the statute’s mental state
component, requiring that the defendant have knowledge that the
organization   receiving   material  support   is  a   designated
terrorist organization.



                                                 17
he was “well aware of Hizballah’s terrorist activities and goals

and   that   he     personally       supported     this     aspect    of     Hizballah”

(emphases    added)),        vacated     on     other   grounds,     543     U.S.   1097

(2005); United States v. Benkahla, 530 F.3d 300, 313 (4th Cir.

2008)   (holding      that    enhancement        was    proper    because     defendant

“attended a jihadist training camp abroad, was acquainted with a

network of people involved in violent jihad and terrorism, and

lied about both”; distinguishing Chandia on the ground that the

district      court      made        “extensive         factual      findings”      and

appropriately applied the enhancement to serve its purpose of

punishing defendants “more harshly” when their “wrongs served an

end more terrible than other crimes”).

             Based on our review of the record and the district

court’s analysis to date, we are not comfortable holding that

Chandia is a defendant who warrants the harsh enhancement.                          The

district court began resentencing by reciting the two elements

required to apply the terrorism enhancement.                      J.A. 572.     In its

subsequent     recitation           of   facts      that     would     support       the

enhancement, however, it appears to have applied the wrong legal

standard by equating intent with knowledge.

             The     facts     that      the     district    court     relied       upon

essentially        restate    the     facts     underlying       Chandia’s     material

support conviction, without explaining how these facts speak to

Chandia’s motive for providing the support.                      The court concluded

                                           18
that Chandia “clearly knew” that LET had terrorist purposes and

that he was “clearly involved in assisting” LET.                   J.A. 573.      But

Chandia’s knowledge of LET’s purpose was part of his conviction

and   that   does     not     automatically    yield     an     inference    of   the

specific intent required for the enhancement to apply.

             On remand, the district court must make clear that it

has   made     independent        findings     in   response        to   Chandia’s

objections to the PSR.            If it again finds application of the

enhancement        warranted,    it   must     explain    how     specific     facts

indicate that his motive in providing material support was to

influence     or     affect     government     conduct    by     intimidation      or

coercion, or to retaliate against government conduct.



                                        III.

             For     the    foregoing    reasons,        we     vacate   Chandia’s

sentence and remand for resentencing in accordance with this

opinion.

                                                              VACATED AND REMANDED




                                         19